DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed September 23, 2022.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.

Status of Claims
2.	Claims 27 and 34-39 are pending and currently under consideration for patentability.  
Claim 39 is newly added as of the September 23, 2022 claim amendment.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 23, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendments
4.	 Applicant has amended claims 35 and 38 to strike the relative term “nearby” from the claims, and replace the relative phrase “positioned nearby” with ---adjacent to--- and ---positioned over---, respectively; accordingly, the previously applied rejection under 35 U.S.C. 112(b) for claims 35 and 38 has been overcome and is withdrawn.

Response to Arguments
5.	 Applicant’s arguments with respect to claim(s) 27 and 34-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Examiner now relies upon Wilkes et al. (US PGPUB 2014/0228789) as a primary reference for disclosing a majority of the claimed invention.  Examiner also introduces Thornton et al. (US 2008/0200096) as a secondary reference for disclosing and rendering obvious the claimed triangular shaped limitations. Smith et al. (US PGPUB 2015/0231021) remains in the present rejection as a secondary references for disclosing and rendering obvious the limitations of claim 37.

Claim Objections
6.	Claim 27 is objected to because of the following informalities:  
	At line 6 of claim 27, “an absorbent layer and/or transmission layer over the wound contact layer” should be corrected to --- an absorbent layer and/or transmission layer positioned over the wound contact layer---.
	At line 18 of claim 27 - prior to the latest amended claim language - a comma is missing.  Please amend this line to ---transmission layer, and the wound contact layer…---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 27, 34-36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al. (US PGPUB 2014/0228789) in view of Thornton et al. (US 2008/0200096).

8.	With regard to claim 27, Wilkes discloses a negative pressure wound therapy apparatus (system for providing a support force to breast tissue, 610; Figs. 10-12, 14; abstract), comprising: a wound dressing (dressing assembly, 630) comprising a brassier shape (therapeutic brassiere, 612; Fig. 10), the wound dressing (630) comprising: a wound contact layer (interior surface member, 638) configured to be positioned in contact with a wound (breast tissue, 614; [0078-0079]); an absorbent layer and/or transmission layer (dressing bolster, 632) over the wound contact layer (638; Figs. 11, 14; [0079]); and a cover layer (exterior surface member, 644) configured to cover and form a seal over the wound contact layer (638) and the absorbent layer and/or transmission layer (632; Figs. 11, 14; [0079]), wherein the cover layer (644) comprises an aperture (not shown, but part of reduced pressure interface, 692; Fig. 12; [0085-0086]; equivalent aperture shown in Figs. 2, 3; “reduced-pressure conduit 687 is in fluid communication with the dressing bolster 632 through a reduced-pressure interface 692”); wherein the cover layer (644) and wound contact layer (638) are larger than the absorbent layer and/or the transmission layer (632; Figs. 11, 14) to provide a perimeter that extends beyond an edge of the absorbent layer and transmission layer (632; [0082]), wherein the cover layer (644) and wound contact layer (638) are sealed at the perimeter (“coupled to one another by known means”; [0082]) enclosing the absorbent layer and/or the transmission layer (632; Fig. 14), and the wound contact layer (638), absorbent layer and/or transmission layer (632), and cover layer (644) are configured to be applied to the wound (614) as an integrated unit (as a therapeutic brassiere, 612; Figs. 10, 12; [0078-0079]); and a fluidic connector (elbow port, 694) is positioned over the aperture in the cover layer (644; [0085-0086]).
However, Wilkes is silent in regard to the wound dressing comprising a triangular shape having three sides and three corners, the wound dressing having three sides and three corners; wherein the absorbent layer and/or transmission layer, the cover layer and the wound contact layer comprise a triangular shape.
	Thornton discloses a nursing pad (disposable absorbent article, 50; abstract) comprising a triangular shape having three sides (70, 72, 74 having perimeter, P’) and three corners (vertices, 71, 73, 75; Figs. 6-9; [0010]); wherein the nursing pad comprises: a triangular-shaped tissue contact layer (liquid pervious inner layer, 52) configured to be positioned in contact with breast tissue; a triangular-shaped absorbent layer (liquid absorbent core, 54) positioned over the tissue contact layer; and a triangular-shaped cover layer (outer cover moisture barrier, 56) configured to form a seal over the tissue contact layer and the absorbent layer (Figs. 7, 9; [0055]); wherein the tissue contact layer (52), absorbent layer (54), and cover layer (56) are configured to be applied to breast tissue as an integrated unit ([0053-0059]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the dressing layers disclosed by Wilkes to be triangularly shaped, similar to that disclosed by Thornton, in order to provide a smaller, disposable integrated unit, that fits snugly against the woman’s body when used, reduces leaking and reduces puckering, as suggested by Thornton in paragraph [0005].  Additionally, Thornton provides one having ordinary skill in the art with motivation to utilize the disclosed absorbent articles within negative-pressure wound therapy apparatuses in paragraph [0053], noting that while the absorbent article is shown and described as a nursing pad, it can be used as any pad-type absorbent article to be worn by a person for trapping fluids.  Further, in paragraph [0047], Wilkes suggests that the dressing may be sized, shaped, and configured to work with different anatomical applications such as abdominal, chest, thighs, arms, etc; providing one having ordinary skill in the art with motivation to modify the dressing shape and size.  Moreover, in paragraph [0083], Wilkes provides one having ordinary skill in the art with motivation to modify the brassiere dressing with a single cup for covering a portion of the patient’s chest.  Finally, one having ordinary skill in the art would recognize that in a situation where only a single breast is affected by surgery, a dressing the size of an entire brassiere, like that disclosed by Wilkes, would be unnecessary - and a smaller dressing with less material requirements would cut manufacturing costs as well as assembly time. 

9.	With regard to claim 34, Wilkes is silent in regard to the three sides of the wound dressing having a constant curvature along their length.
	However, Thornton discloses that the three sides (70, 72, 74) of the absorbent article (50) has a constant curvature along their length (Figs. 6-9; [0057]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing disclosed by Wilkes, to have a triangular shape with three sides having constant curvature along their length, similar to that disclosed by Thornton, in order to provide a smaller, disposable integrated unit, that fits snugly against the woman’s body when used, reduces leaking and reduces puckering, as suggested by Thornton in paragraph [0005].

10.	With regard to claim 35, while Wilkes discloses that the fluidic connector (694) is positioned adjacent to an edge of the wound dressing (630; Fig. 12; [0085]), Wilkes is silent in regard to the dressing being triangular-shaped having three sides. 
	Thornton discloses a nursing pad (disposable absorbent article, 50; abstract) comprising a triangular shape having three sides (70, 72, 74 having perimeter, P’) and three corners (vertices, 71, 73, 75; Figs. 6-9; [0010]; [0053-0059]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing disclosed by Wilkes, to have a triangular shape with three sides, similar to that disclosed by Thornton, in order to provide a smaller, disposable integrated unit, that fits snugly against the woman’s body when used, reduces leaking and reduces puckering, as suggested by Thornton in paragraph [0005].
	Further, Wilkes and Thornton are silent in regard to positioning the fluidic connector adjacent to an edge of one of the three sides of the triangular shaped wound dressing.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to reposition the fluidic connector on the dressing disclosed by Wilkes in view of Thornton to be adjacent to an edge of one of the three sides of the triangular shaped dressing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Additionally, one having ordinary skill in the art would be motivated to reposition the fluidic connector to be adjacent to an edge of one of the three sides, in order to avoid direct application of negative pressure over the areola, which is sensitive and has a surgical incision.

11.	With regard to claim 36, Wilkes discloses that the fluidic connector (694) is configured to communicate negative pressure to the wound dressing (630; Fig. 12; [0085-0086]). 

12.	With regard to claim 38, while Wilkes discloses that the dressing (630) is sized and configured to cover one or more post-surgical breast wounds ([0078]), wherein at least one side of the dressing (630) is configured to and fully capable of being aligned parallel to an incision (12; best shown in Fig. 2) on a lower portion of the breast and positioned over an incision (12) around an areola of a patient (Fig.11; [0004-0005]; [0032]), Wilkes is silent in regard to the dressing being triangular-shaped. 
	However, Thornton discloses a nursing pad (disposable absorbent article, 50; abstract) comprising a triangular shape having three sides (70, 72, 74 having perimeter, P’) and three corners (vertices, 71, 73, 75; Figs. 6-9; [0010]; [0053-0059]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound dressing disclosed by Wilkes, to have a triangular shape with three sides, similar to that disclosed by Thornton, in order to provide a smaller, disposable integrated unit, that fits snugly against the woman’s body when used, reduces leaking and reduces puckering, as suggested by Thornton in paragraph [0005].
	Further, Wilkes and Thornton fail to explicitly disclose that at least one of the sides of the triangular-shaped dressing is configured to be aligned parallel to an incision on a lower portion of the breast, and a corner of the triangular shaped wound dressing being configured to be positioned over an incision around an areola of a patient.
	Nonetheless, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the orientation of the triangular shaped dressing disclosed by Wilkes in view of Thornton, so that a side of the dressing is aligned parallel to an incision on a lower portion of the breast, and a corner of the dressing is positioned over an incision around an areola, since the dressing can be oriented in any fashion, and the claimed orientation is merely a matter of obvious design choice.  In paragraph [0078], Wilkes already discloses that the dressing is sized and configured to cover one or more post-surgical breast wounds, and one having ordinary skill in the art would recognize that all incisions resulting from the surgical procedure would need to be covered, in order for the dressing to provide its therapeutic treatment.

13.	With regard to claim 39, Wilkes discloses that the wound contact layer (638), absorbent layer and/or transmission layer (632), and cover layer (644) are configured to extend over skin surrounding the wound (Figs. 11, 14; [0078]; [0080]; [0083]).

14.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkes in view of Thornton, as applied to claim 27 above, in further view of Smith et al. (US PGPUB 2015/0231021).

15.	With regard to claim 37, Wilkes and Thornton are silent in regard to a Y-connector configured to provide fluid communication between the wound dressing and fluidic connector and a second wound dressing and second fluidic connector and a negative pressure source.
	However, Smith discloses a method and system to evacuate one or more dressings using two or more vacuum pumps (abstract), and notes that some negative pressure wound therapy systems utilize Y-connectors configured to provide fluid communication between a first wound dressing, a second wound dressing and a negative pressure source ([0039]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fluid connector disclosed by Wilkes in view of Thornton to include a Y-connector, similar to that disclosed by Smith, in order to allow for the negative pressure wound therapy system to fluidly couple a negative pressure source to more than one tissue site, so that multiple wounds may be treated simultaneously, as suggested by Smith in paragraph [0039]. Further, in paragraph [0047], Wilkes suggests utilizing the dressing with different anatomical applications, such as abdominal, chest, thighs, arms, etc.; providing one having ordinary skill in the art with motivation to utilize more than one wound dressing for different anatomical applications.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J MENSH/Primary Examiner, Art Unit 3781